USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1322                       CARLOS PIEVE MARIN,                      Plaintiff, Appellant,                                v.                  GONZALO COMBAS SANCHO, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     Roberto O. Maldonado on brief for appellant.     Antonio Montalvo-Nazario on brief for appellee, GonzaloCombas-Sancho.     Elizabeth Rice on brief for appellees, Gilberto Hernandez andRoberto Schmidt-Monge.September 30, 1998                                                                                                                    Per Curiam.  Upon careful review of the briefs and    record, we conclude that the district court acted within its    discretion in denying plaintiff's motion for post-judgment    relief.  To the extent that the motion sought the type of    relief available under Fed. R. Civ. P. 59(e), the motion was    untimely.  See Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir.    1992).  To the extent that the motion sought the type of relief    available under Fed. R. Civ. P. 60(b)(1), we cannot say that    the district court was required to find that the attorney's    absence from the status conference and plaintiff's failure to    "move his case" necessarily were the result of "excusable    neglect."  See id. at 918.              Because the notice of appeal was not timely as to the    underlying judgment of dismissal, we do not consider the    parties' arguments as to the merits of that judgment.  SeeHoult v. Hoult, 57 F.3d 1, 3 (1st Cir. 1995).              Affirmed.  See 1st Cir. Loc. R. 27.1.